QUINCE, Judge.
Appellant, Henry Aaron Hann, appeals the judgment and sentence entered after his convictions for burglary and dealing in stolen property. We affirm the convictions but remand to the trial court to strike conditions of probation not orally pronounced.
The written probation order outlines a number of conditions of probation. Included in the list are the requirements that appellant not use intoxicants to excess, not visit places where intoxicants are illegally sold, dispensed or used, and submit to random testing for alcohol. The conditions involving the use of intoxicants and random alcohol testing are special conditions of probation and must be orally pronounced. Nank v. State, 646 So.2d 762 (Fla. 2d DCA 1994); Tomlinson v. State, 645 So.2d 1 (Fla. 2d DCA 1994). These two special conditions of probation not orally pronounced must be stricken.
The condition prohibiting appellant from visiting places where certain substances are unlawfully sold, dispensed or used is not a special condition of probation. This condition is a more precise definition of the general condition prohibiting association with persons engaged in criminal activities and need not be orally pronounced. Tomlinson.
Accordingly, we affirm the judgments but remand to the trial court to strike the probation conditions concerning using intoxicants to excess and random alcohol testing.
CAMPBELL, A.C.J., and THREADGILL, J., concur.